Citation Nr: 1532895	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to July 2004.  His DD Form 214 reflects that he also had over two years and three months of prior active military service; however, the dates of this service have not been verified.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held before the undersigned in February 2011.  A transcript of the hearing is of record.  

This case was previously before the Board in April 2012 and was remanded for additional development.  

The Board's April 2012 remand referred claims seeking increased ratings for the Veteran's service-connected disabilities as the Veteran had indicated at the February 2011 hearing that his disabilities had worsened since the most recent examination.  The record does not reflect that these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the claim for multiple increased ratings is again referred to the AOJ for appropriate action. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In this case, the Veteran has the following compensable service-connected disabilities: Type II diabetes mellitus with erectile dysfunction rated at 20 percent; dry eye secondary to foreign body removal with corneal scar of the left eye rated at 10 percent; chronic anterior cruciate ligament tear of the left knee rated at 10 percent; gastroesophageal reflux disease rated at 10 percent; right knee strain with degenerative changes rated at 10 percent; residuals of a right biceps injury rated at 10 percent; lumbosacral strain with mild degenerative disc disease rated at 10 percent; and coronary artery disease rated at 10 percent.  The combined service-connected disability rating is 60 percent.

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence of record shows that the Veteran has been unemployed during the entire period on appeal.  In his July 2008 claim for TDIU benefits, the Veteran reported working as a mechanic.  He stated that he became too disabled to work in August 2005 due to symptoms of his service-connected disabilities, namely his legs, back, heartburn and heart.  He reported completing four years of high school study and specialized training in maintenance and mechanic work before becoming too disabled to work.  

The Veteran's Social Security Administration records reflect that he was awarded disability benefits in November 2010 due to coronary artery disease, degenerative joint disease in both knees, degenerative disc disease in the lumbar spine, and Type II diabetes mellitus.  The Social Security adjudicator determined that the Veteran had not been engaged in substantial gainful activity since August 12, 2005.  The Veteran was found to have the residual functional capacity to perform sedentary work except occasional climbing, balancing, stooping, kneeling, crouching and crawling.  However, the Veteran was found to be unable to perform his past relevant work because it exceeded his residual functional capacity.  Further, it was found that the Veteran's acquired job skills did not transfer to other occupations.  Considering the Veteran's age, education, work experience and residual functional capacity, the Social Security adjudicator determined there were no jobs that exist in significant numbers in the national economy that the Veteran could perform. 

In June 2012, the Veteran was afforded a Social and Industrial Survey to ascertain if his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran reported graduating from high school and received vocational training in auto body, painting and mechanics.  The Veteran reported being hospitalized twice for coronary artery disease and once for knee surgery.  He was also seen in the emergency room twice since January 2012 for back pain treatment.  He reported that his medical conditions were controlled with the use of medication.  The Veteran reported working as a material handler, maintenance worker, and mechanic.  He stated he never had to take off work due to illness until after his discharge from the military.  He stated he finally had to stop working because he could not do the physical work required on a consistent basis.  The report noted that the Veteran was unable to sit for an extended period of time during the interview due to pain and discomfort.  He left during the session to go to the emergency room to obtain pain medication.

The clinical social worker conducting the survey stated that based on the interview and review of the claims file, the Veteran would meet the criteria for individual unemployability.  She noted that the Veteran had been trained to do physical labor-intensive work and his current disabilities prevented him from engaging in any work comparable to his skill level.  She further noted that the Veteran's skills and work experiences were not transferable to other types of jobs that did not require some form of physical activity.  In addition, the Veteran's age and educational level would present a barrier to him obtaining substantially gainful employment.  The Veteran could not compete with younger and/or more educated workers.  The social worker stated it was well established that the Veteran had multiple physical disabilities that impacted his ability to stand, sit, bend, lift or carry items.  He stated his sons were not able to do some things needed around the house so he had to pay others to do the work for him.  He also stated that flare-ups of his conditions would sometimes make him immobile.  The social worker concluded that the Veteran's multiple service-connected disabilities, age, educational level, and employment skills combined would preclude his ability to secure and maintain substantially gainful employment in "today's workforce/economy."

The Veteran's claim was referred to the Director of VA's Compensation and Pension Service for a determination on whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Director rendered a negative opinion noting that all of the evidence in VA treatment records and examinations indicated that the Veteran's disabilities were mild to, at the most, moderate in severity.  Further, the Veteran's disabilities were being compensated at a level commensurate with the rating schedule.  The letter noted the Veteran had not been hospitalized for any significant period of time due to service-connected disabilities.  The Director of the Compensation Service concluded that the totality of the evidence did not show that the Veteran would be unemployable in all environments, including a sedentary one that allowed for sitting and standing, solely due to service-connected disabilities.

Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing to 38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)); see Anderson v. Shinseki, 22 Vet. App. 423 (2009).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Board finds that a balance of the evidence reflects that the Veteran is unemployable due to his service-connected disabilities.  The Veteran's educational and occupational history reflects that he is high school educated, is limited in his vocational training to work as a mechanic or to engage in maintenance work, and his post-service work experience is limited to that of a mechanic.  The November 2010 Social Security decision and June 2012 Social and Industrial Survey reflect that work related to this education and occupational history would not be feasible due to persistent symptoms of his service-connected disabilities, in particular, his symptoms of knee and back pain, as well as symptoms of coronary artery disease such as fatigue.  Further, the medical evidence reflects that the Veteran's service-connected disabilities impact his ability to stand, sit, bend, lift or carry items.  The Board finds particularly persuasive the report of the June 2012 Social and Industrial survey, which noted that during the Veteran's interview he needed to leave to get medication from the emergency room because he was unable to sit for a prolonged period of time. 

As a lay person, the Veteran is competent to testify to observable symptoms such as fatigue, as well as back and knee pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the Veteran's statements that his service-connected disabilities impair his ability to perform his job to be credible.  The evidence reflects that the Veteran has a work history that is limited to work as a material handler, maintenance worker, and mechanic.  The evidence does not reflect that the Veteran has ever held any other type of job during his working career.  

The February 2013 letter from the Director of the VA's Compensation and Pension service, in particular, fails to explain how the Veteran would be qualified to work in any sort of sedentary position given his reports of fatigue and pain in the back and knees.  The evidence reflects that the Veteran has multiple service-connected disabilities that significantly impair him physically and which would, in combination, preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and the education consistent with such employment.  

The above discussion reflects that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Entitlement to an extraschedular TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

A TDIU on an extraschedular basis is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


